Citation Nr: 1140943	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-39 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in November 2004 (PTSD claim) and August 2005 (TDIU claim) by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

A video conference hearing was held in December 2006, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is in the claims file. 

In a July 2007 decision, the Board denied the claims of entitlement to service connection for PTSD and entitlement to TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2009 order, granted a December 2008 Joint Motion for Remand, vacating the Board's July 2007 decision, and remanding the case for compliance with the terms of the joint motion. 

The Board thereafter remanded the claims in June 2009 in order to develop additional evidence.  While mindful that he had already had one hearing in December 2006, the Board remanded the claims again in May 2010 so that the Veteran could be scheduled for a videoconference hearing because the Veteran was represented by a private attorney who did not represent him in 2006.  The hearing did not take place however, as the hearing request was withdrawn in August 2010.  

Thereafter, the Board, in December 2010, requested that a Veterans Health Administration (VHA) opinion be obtained to determine the etiology of any current psychiatric disorder and its relationship to service.  The requested opinion was received in January 2011.  An addendum to that VHA opinion was sought by the Board in March 2011, and it was received in June 2011.  The matters are ready for appellate review.

The appeal concerning entitlement to TDIU benefits is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has an in-service stressor which has been conceded.  

2.  The evidence is in equipoise as to whether the Veteran has PTSD due to an in-service stressor. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to the appeal of the claim for service connection for PTSD, the Board has granted the Veteran's claim for service connection for that disability in the decision below, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Factual Background

The issue before the Board is whether the Veteran is entitled to service connection for PTSD which he alleges resulted from an in-service stressor.  The Veteran's stressor has been conceded.  The Veteran identified his stressor as the drowning of a soldier while he and friends were at the beach in the summer of 1969.  The Veteran contended that he had to identify the soldier's body and has had nightmares about the incident since service.  Morning reports revealed that a soldier in the Veteran's unit, J.F.H., drowned in the James River in June 1969.  

VA treatment entries revealed that in February 2004, the Veteran first presented with concerns about PTSD which he related to his feelings of not being worth anything.  The assessment was anxiety.  In April 2004, VA Dr. K.M.U. reported that the Veteran asked if he could be diagnosed with PTSD.  Significantly, Dr. K.M.U. stated that the Veteran did not express any symptoms of PTSD, but he did note the Veteran's long history of cocaine, marijuana, and valium abuse.  Dr. K.M.U. reported that the Veteran tried to minimize his substance abuse and focus on his medical problems of back pain and heart problems.  Dr. K.M.U. diagnosed the Veteran with an anxiety disorder and referred to him to Dr. S. 

In a statement dated in May 2004, the Veteran's private doctor, Dr. A.H.B., stated that the Veteran had PTSD due to accidents while on active duty in the Army, as well as bipolar illness and that he had been treated for depression for past 25 years.  In an October 2004 statement, Dr. A.H.B. noted that the Veteran felt 100 percent disabled due to his PTSD and the doctor agreed that the Veteran was psychologically disabled due to the accidental death of the soldier under his command.

The Veteran underwent a VA PTSD evaluation in October 2004.  He was examined by M.A.G., PhD.  During the interview, the Veteran reported a long history of substance abuse, including crack cocaine, marijuana, alcohol, and Valium abuse.  Regarding this, he indicated that he had used alcohol since his teenage years, smoked crack cocaine perhaps twice a month, last used crack one week before the interview, and drank four to twenty beers anywhere from two to four days per week.  The examiner opined that the Veteran's assessment of PTSD was very recent and that there appeared to be other co-morbid conditions going on at the same time.  Dr. M.A.G. also suspected that secondary gain was involved.  Concerning the Veteran's stressor, the examiner opined that it was somewhat questionable that a single incident of seeing a corpse could account for the intensity, pervasiveness, and chronicity of the Veteran's claimed PTSD, especially when there was active substance abuse and other co-morbid conditions present.  The diagnosis was anxiety disorder not otherwise specified, co-morbidity of polysubstance dependence, and personality disorder not otherwise specified.  The examiner opined that PTSD was not present, at least not in the severity and chronicity described by the Veteran, but that there did appear to be a psychiatric presentation, which he believed was generalized anxiety disorder.  The examiner did opine, however, that the Veteran met all the criteria under the DSM-IV with the exception of criteria D.

In November 2004, VA clinical psychologist Dr. D.S.B., to whom the Veteran was referred by Dr. S. of another VA clinic, reviewed the Veteran's medical record.  Dr. D.S.B. noted the Veteran's history of drinking for 30 years and his report that he still drank on a sporadic basis and used crack cocaine once in awhile.  Dr. D.S.B. diagnosed PTSD and polysubstance dependence. 

In October 2005, VA clinical social worker, A.V., diagnosed the Veteran with PTSD.  The Veteran admitted his history of substance abuse but denied that his use was problematic or that he was addicted, stating that he had not drunk since early 2005, last used crack at least one year ago, and denied using alcohol or drugs.  A.V. also diagnosed alcohol dependence in early remission and cocaine dependence in full remission. 

The evidence of record shows that the Veteran was still using alcohol and crack cocaine before and after October 2005.  In a statement to VA written in October 2004, the Veteran admitted that he had not told any of his doctors about his drug abuse because he did not want them to lose confidence in him.  VA records show that the Veteran reported inconsistent dates regarding when he last used alcohol and cocaine.  In November 2004, the Veteran reported smoking crack cocaine once or twice in the past month and drinking 24 beers in two weeks to VA Dr. S.T.  The assessment was alcohol addiction, addiction to crack, and depression.  In a September 2005 VA treatment entry for follow up on the Veteran's alcohol and crack addiction, VA Dr. S.T. noted that the Veteran still smoked crack.  An October 2005 unrelated VA treatment entry reflected that the Veteran reported last using alcohol six months prior but denied illicit drug use.  During his December 2006 hearing, he testified that he had not had a drink in three years. However, in a January 2007 psychology note, the Veteran reported consuming no alcohol in the past three months, denied illegal drug abuse, and stated that he had not abused crack since 2001.

VA physicians, Dr. J.D. and Dr. V., evaluated the Veteran for PTSD in June 2006.  After reviewing the claims file, both examiners shared Dr. M.A.G.'s [the October 2004 VA examiner] belief about secondary gain.  During his interview, the Veteran reported that he stopped drinking one year ago and last used cocaine in 2004.  The examiners were concerned about some of the Veteran's responses when questioned about his stressor.  Specifically, the Veteran reported that at some point he woke up from a nap and saw the drowning victim some distance out in the river and close to the boat lanes and channels.  When asked why he did not contact someone at this point, he did not have answer.

The examiners were unclear why the Veteran did not remember the date of the drowning or the victim's name, despite the Veteran's assertions that they were close.  Drs. J.D. and Dr. V. found it difficult to attribute the Veteran's inability to remember the soldier's name to trauma-induced amnesia or bad memory.  The examiners noted that they found his responses evasive as opposed to poor memory.  In sum, the examiners opined that the Veteran had minimized his substance abuse over the years.  In fact, the Veteran had been drinking heavily when the soldier drowned, drank while at work at the railroad, had a drunken driving charge, but denied adverse effects of alcohol on his life.  The examiners thought that general denial seemed to characterize his responses to questions with regard to alcohol and chemical dependency and the impact of the alcohol and illicit chemical use on life.  Instead, the Veteran attributed all the disruption in his life to the drowning.  Further, they found the Veteran somewhat evasive when asked certain questions and that he had made his mind up before the evaluations that he was not going to like answers.  In particular, the Veteran was evasive with regard to his alcohol abuse, and at times his responses seemed scripted with regard to symptoms of PTSD.  They found that he did not meet criteria for PTSD, even when taking the Veteran's account at face value.
Like the VA examiner in October 2004, the examiners did, however, comment that the Veteran met all the criteria for PTSD listed in the DSM-IV except for criterion D.  Instead, they provided diagnoses of mood disorder consequent to chronic alcohol dependence and illicit drug abuse/dependence over the years.  In reaching their conclusions, they found it significant that the Veteran had not sought help and appeared to be in denial.  The examiners felt that the Veteran's difficulties in functioning had their origin not in PTSD but in chronic alcohol dependency and illicit polysubstance abuse/dependence with resultant mood disorder.  Dr. J.D. and Dr. V. opined that the Veteran decided he had PTSD and looked for confirmation by VA. 

VA outpatient medical records dated in January and March 2007 show diagnoses of PTSD.  

The report of a July 2009 VA examination, conducted by H.T., PhD, shows that the examiner conducted a comprehensive review of the Veteran's claims file.  After examining the Veteran the following diagnoses were provided:  anxiety disorder NOS, depressive disorder NOS, alcohol abuse in partial remission, and personality disorder NOS with cluster B features.  A GAF score of 60 was also provided.  Of note, the examiner commented that, of the criteria set out in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, specifically Criterion A, B, C, D, E, and F, the Veteran met all but for criterion C.  Concerning this, he reported that the Veteran did not "appear" to meet criterion C.  

A private psychologist, D.S.S., PhD, in a July 2010 report, is also shown to have reviewed the Veteran's claims file.  The evaluation itself was noted to have occurred in April 2010.  In taking exception to the findings set out by the VA examiner in July 2009, he found that the Veteran did in fact meet criterion C and rendered diagnoses of PTSD and polysubstance abuse in partial remission.  He added that the Veteran met four of the symptoms within criterion C, and noted that only three were required to qualify.  

The Board requested a VHA opinion in December 2010.  The examiner was provided the factual background of the case, as well as the Veteran's claims folder.  The examiner was requested to render opinions as to the medical questions concerning whether it was at least as likely as not that the Veteran had PTSD in accordance with the DSM-IV (American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition) criteria, and if so, whether it was at least as likely as not (50 percent probability or greater) that the PTSD was the result of the verified in-service stressor (the drowning of a soldier), as opposed to being due to some other factor or factors.  

The reviewing medical professional was also asked, if a psychiatric disorder other than PTSD was found, to render an opinion concerning whether it was at least as likely as not (50 percent probability or greater) that the disorder was etiologically related to or began during the Veteran's active military service, as opposed to being due to some other factor or factors. 

The requested medical opinions were returned to the Board in January 2011.  The reviewing physician opined that she did not believe that it was "more probable than not' that the Veteran met the DSM-IV criteria for PTSD.  She noted that with respect to the in-service stressor, although the Veteran met the criteria for A, B, and D, he did not meet the criteria for C.  Of note, she is not shown to have indicated whether the criteria set out in either E and/or F was, or was not, met.  She mentioned that there was no evidence in the record where the Veteran had ever persistently avoided trauma reminders in the 40 years since his trauma exposure.  She further added that many of the symptoms which were presently in criterion D were better explained by the Veteran's other, more compellingly consistently problematic psychiatric disorders of polysubstance abuse, depression, antisocial personality traits/disorder as well as his chronic medical illness, chronic pain and poor coping skills. 

The reviewing physician also opined in January 2011 that while the Veteran met the diagnostic criteria for several other mental disorders they did not meet the "more probable than not" threshold for being related to the Veteran's active military service.  She noted that the Veteran had a long history, pre-dating his military service, of at least alcohol abuse and a long history since the 1970's of polysubstance abuse/dependence, including abuse of alcohol, marijuana, crack cocaine, methamphetamine, and Valium; a long history of depression and anxiety symptoms; as well as antisocial personality traits/disorder; all unrelated to his military service.  

In March 2011, after reviewing the January 2011 VHA findings, the Board requested that they be clarified because, while the Board had previously requested that the reviewing physician use the phrase "at least as likely as not" in conjunction with the posed questions, she instead used the phrase "more probable than not."  The Board advised the physician that these changes were needed because the "legal threshold" for service connection was "not" whether a particular injury or disease was "more likely than not" related to service as it is related to or due to some other cause or factor, but instead whether a particular injury or disease was "at least as likely" related to service as it was related to or due to some other cause or factor.  

The VHA reviewing physician later returned her amended medical opinions to the Board in June 2011.  She essentially merely changed her above-discussed opinions to include the requested "as likely as not" legal threshold language. 

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor. 

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 
Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  In this case however, as the Veteran's stressor has been conceded, a lengthy discussion of these regulatory changes is not needed.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

Analysis

The Veteran contends, in essence, that he is entitled to service connection for PTSD as a result of his verified stressor, the drowning of a soldier while he and friends were at the beach in the summer of 1969.  The Veteran contended that he was required to identify the body and has had nightmares about the incident since that time.  The Board again notes that the morning reports revealed that a soldier in the Veteran's unit, J.F.H., drowned in the James River in June 1969.  

In this case, supporting the claim are the numerous medical records on file, both VA and private, which include diagnoses of PTSD.  Some VA medical records on file do not include diagnoses of PTSD.  The question seems to be whether all the stressor criteria set out in the DSM-IV (A, B, C, D, E, and F) have been met, sufficient to provide a diagnosis of PTSD.  Concerning this, the evidence is conflicting.  For example, in VA examinations conducted in October 2004 and June 2006, the examiners all found that all the criteria necessary for the assignment of a diagnosis of PTSD pursuant to the DSM-IV were met, except for criterion D.  In contrast, in the VA examination conducted in July 2009 by H.T., PhD, all the criteria except criterion C were reportedly met.

The evidence also includes the July 2010 report from the private psychologist, D.S.S.  Review of the report shows that the D.S.S. had had an opportunity to review the Veteran's medical record, including records furnished by VA.  In taking exception to the findings set out by the VA examiner in July 2009, he found that the Veteran did in fact meet the stressor criteria for A, B, C, D, E, and F.  Later in the report, he mentioned that there was no dispute that the Veteran met the criteria for "A, B, D, F, and G."  This appears to have been a typographical error in that the criteria set out for PTSD in the DSM-IV does not include a criterion "G."  The Board suspects that D.S.S. instead intended to indicate that the criteria set out in E was also satisfied.  D.S.S. further commented that the criteria for C was satisfied, and he rendered diagnoses of PTSD and polysubstance abuse in partial remission.  He supported this finding by commenting that the Veteran met four of the symptoms within criteria C, and he noted that only three were required to qualify.  

Finally, the VHA opinions provided to the Board in 2011 noted that the Veteran met all the stressor criteria set out in the DSM-IV, except for the criteria in C.  These findings, while similar to those included in the VA examination conducted in July 2009, are unlike those reported by the VA examiners in October 2004 and June 2006, who all found that the criteria for C were met, but not the criteria set out in D.  

While other examiners have not diagnosed PTSD, after reviewing all the evidence of record, the Board finds that the evidence is in equipoise.  The medical record, while including conflicting medical opinions by various VA examiners as to whether all of the pertinent stressor criteria set out in the DSM-IV have in fact been met, at one time or the other VA examiners have determined that the Veteran did in fact met all the criteria.  Plus, as noted, the private psychologist, D.S.S., PhD, after reviewing the medical record found that all the criteria had been met.  Hence, the evidence is in equipoise as to whether the Veteran has PTSD due to an in-service stressor, and entitlement to service connection for PTSD is established. 


ORDER

Service connection for PTSD is granted. 


REMAND

A TDIU rating must be supported by medical evidence that a claimant's service- connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010). 

As concerning the claim for entitlement to TDIU, given the conflicting medical evidence on file pertaining to this issue -- the VA examiner H.T., PhD, in July 2009 found that the Veteran could work, though he would do better in a job which was either solitary or involved limited public contact; the private psychologist D.S.S. in the July 2010 report opined that the Veteran's PTSD symptoms were "currently work prohibitive" -- the Board concludes that, on remand, a VA examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected PTSD.  See Gary v. Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

Other medical evidence is also on file concerning the question of the Veteran's employability.  A May 2004 letter from a private physician, A.H.B., shows that due to his PTSD the Veteran was "unable to work."  

Other than the now service-connected PTSD, the Veteran appears to have only two other service-connected disabilities, tinnitus (rated 10 percent disabling) and bilateral hearing loss (rated noncompensably disabling).  See RO rating decision dated in December 2005.  Of course, the RO has yet to effectuate this grant of service connection for PTSD, and in conjunction with doing so, assigning a disability evaluation.  

There is not of record an examination report that addresses both the extent of functional and industrial impairment and the ability of the Veteran to obtain or maintain substantially gainful employment as concerning all of his service-connected disabilities.  Such an opinion therefore must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an VA medical examination(s) by examiner(s) with appropriate expertise to determine the impact of the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus) on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  In accordance with the latest AMIE worksheets, the examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his three service-connected disabilities.  The examiner(s) must opine whether the Veteran's service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation. 

Although it is the responsibility of the VA rating specialist to determine, based on all the evidence of record -- including reports of examination, outpatient treatment records, lay statements, and letters from employers -- whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination(s), to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

5.  Following any other indicated development, the RO should readjudicate the appealed issue of entitlement to TDIU.  If the appeal is denied, the Veteran and his attorney should be provided a supplemental statement of the case. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified. 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


